Case 8:19-md-02879-PWG Document 761 Filed 03/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: MARRIOTT INTERNATIONAL, INC.

CUSTOMER SECURITY

BREACH LITIGATION
MDL NO. 19-MD-2879
(JUDGE GRIMM)

THIS DOCUMENT RELATES TO THE CONSUMER TRACK
ORDER TO SHOW CAUSE

IT IS ORDERED THAT plaintiffs shall show cause in writing by March 26,
2021 why they should not be ordered to produce to Marriott:

Any communication from Marriott or Starwood after November 29, 2018,
to you including but not limited to email, text-message, iMessage, or social media
communications except for communications offering their services or advertising
the availability of accommodations in hotels and otherwise promoting their
services.

Any communication received by you in period between July 1, 2014 and
November 29, 2018 from any entity that (1) advised you that that entity or any
other entity has suffered a breach of its cybersecurity which might affect you (2)
warned you that your password had been compromised; (3) urged or directed you
to change your password; (4)warned you of the possibility that a malefactor had

tried to subject you to a phishing or other attack or scheme, designed to have you
Case 8:19-md-02879-PWG Document 761 Filed 03/22/21 Page 2 of 2

produce or disclose to the malefactor your identity, your password, your credit card
or any other information that identifies you or permits you to purchase goods and

services.

SO ORDERED

 

Weveek AI, goal kM bacco
